Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-163828, 333-135429, 333-118399, 333-61252, 333-33684, and 333-33608 on Forms S-8 and in Registration Statement Nos. 333-155383 and 333-140777 on Forms S-3ASR of our reports dated February 26, 2010, relating to the financial statements and financial statement schedule of Vectren Corporation, and the effectiveness of Vectren Corporation's internal control over financial reporting, appearing in this Annual Report on Form 10-K of Vectren Corporation for the year ended December 31, 2009. /s/ Deloitte & Touche
